Citation Nr: 1340598	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran was previously represented by the Veterans of Foreign Wars.  In October 2012, the Veteran filed a VA Form 21-22, appointing the Kentucky Department of Veterans Affairs as his representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Veteran perfected a substantive appeal and requested a Travel Board hearing before a Veterans Law Judge at the RO.  In February 2012, he informed VA that he wanted to withdraw his request for a hearing and that he was in the process of finding a new representative.  In a September 2012 correspondence to the Louisville, Kentucky RO, the Veteran requested that he again be scheduled for a Travel Board hearing.  No action on that request has since been undertaken.

Generally, claimants have the right to a hearing if requested.  38 C.F.R. § 20.700 (2013).  A request for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  See 38 C.F.R. § 20.704(c) (2013).  In this case, the Veteran requested his hearing be cancelled two weeks prior to the scheduled date of hearing, and the Board finds that sufficiently good cause to reschedule the Travel Board hearing has been shown.

Thus, in order to afford the Veteran due process and the opportunity to appear before a Veterans Law Judge for a personal hearing, a remand of his appeal is necessary to afford him the requested hearing before the Board can proceed with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Louisville, Kentucky RO before a Veterans Law Judge, with appropriate notification to the appellant and his current representative, the Kentucky Department of Veterans Affairs.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


